Citation Nr: 1601658	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertension.
 
2.  Entitlement to an evaluation in excess of 20 percent prior to September 23, 2002, and thereafter, in excess of 40 percent for lumbosacral strain with degenerative changes, status post discectomy (lumbar spine disability). 
 
3.  Entitlement to a compensable evaluation prior to September 23, 2002, and thereafter, an evaluation in excess of 20 percent for degenerative changes of the cervical spine (cervical spine disability). 

4.  Entitlement to a compensable evaluation prior to July 3, 2012, and thereafter, an evaluation in excess of 10 percent for radiculopathy in the right lower extremity associated with lumbar spine disability. 

5.  Entitlement to a compensable evaluation prior to July 3, 2012, and thereafter, an evaluation in excess of 10 percent for radiculopathy in the left lower extremity associated with lumbar spine disability.
 
6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1979, and from February 1981 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) from July 2003 and January 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2003 rating decision, the Washington D.C. RO increased the Veteran's disability evaluation for his lumbosacral spine disorder from 20 to 40 percent and the cervical strain disorder from noncompensable to 20 percent disabling, and in the January 2005 rating determination, the Pittsburg RO denied service connection for diabetes mellitus.  The Veteran has perfected his appeals for each of these issues.  

In an August 2012 rating decision, the RO awarded separate 10 percent evaluations for radiculopathy in the right and left lower extremities, effective from July 3, 2012.  Although the Veteran has not expressed disagreement with the separate ratings for the radiculopathy of the lower extremities, as those disabilities are part of the lumbar spine disability on appeal, the issues with respect to increased evaluations of those disabilities are before the Board.

On his substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO.  However, he subsequently withdrew his request for a Board hearing and stated his desire for a Decision Review Officer (DRO).  A telephone DRO hearing was held at the Pittsburgh RO in October 2009; a transcript is of record.  The jurisdiction has subsequently transferred to the San Diego RO. 

These matters were remanded by the Board in April 2011 and March 2013 for additional development.  

During the pendency of the appeal, the Veteran's claims folder was processed using the paperless claims systems, the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The medical competent evidence of record demonstrates that the Veteran's diabetes mellitus first manifested more than eight years after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, include as proximately caused or aggravated by his service-connected hypertension disability. 

2.  For the period prior to September 23, 2002, the Veteran's lumbar spine disability is shown to have been manifested by no more than degenerative arthritis, tenderness, pain, and muscle spasms that result in "moderate" limitation of motion, and without evidence of severe disability or severe limitation of motion. 
 
3.  Beginning on September 23, 2002, the Veteran's lumbar spine disability is shown to have been manifested by no more than severe disability that results in marked limitation of motion, but without evidence of ankylosis (favorable or unfavorable) or incapacitating episodes due to intervertebral disc disease.
 
4.  For the period prior to September 23, 2002, the Veteran's cervical spine disability is shown to have been by slight limitation of motion due to pain and muscle tension. 
 
5.  Beginning on September 23, 2002, the Veteran's cervical spine disability is manifested by no more than X-ray evidence of degenerative joint disease and muscle tension that results in moderate limitation of motion with forward flexion limited at most to 20 degrees due to pain, and without evidence of severe limitation of motion, ankylosis, or incapacitating episodes due to intervertebral disc disease.

6.  For the period from September 26, 2003 to November 2, 2014, the Veteran's disability due to radiculopathy in his right lower extremity has been consistent with mild incomplete paralysis. 

7.  As of November 3, 2014, the date of the VA examination, the Veteran's disability due to radiculopathy in his right lower extremity has been consistent with moderate incomplete paralysis.

8.  For the period from March 1, 2006 to November 2, 2014, the Veteran's disability due to radiculopathy in his left lower extremity has been consistent with mild incomplete paralysis. 

9.  As of November 3, 2014, the date of the VA examination, the Veteran's disability due to radiculopathy in his left lower extremity has been consistent with moderate incomplete paralysis.

10.  As of April 2010, the Veteran's service-connected disabilities caused him impairment so severe that he is unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, to include as secondary to hypertension disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to an evaluation in excess of 20 percent prior to September 23, 2002, and thereafter, an evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2003) and 5242 (2015).
 
3.  The criteria for entitlement to a 10 percent, and no higher, prior to September 23, 2002 for cervical spine disability haven been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2003).

4.  The criteria for entitlement to an evaluation in excess of 20 percent since September 23, 2002 for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2003) and 5242 (2015).

5.  The criteria for an evaluation of 10 percent, and not higher, from September 26, 2003 to July 2, 2012, and an evaluation of 20 percent, and not higher, since November 4, 2014 have been met for radiculopathy in the right lower extremity.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8620 (2015).

6.  The criteria for an evaluation in excess of 10 percent from July 3, 2012 to November 3, 2014 for radiculopathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8620 (2015).
 
7.  The criteria for an evaluation of 10 percent, and not higher, from March 1, 2006 to July 2, 2012, and an evaluation of 20 percent, and not higher, since November 4, 2014 have been met for radiculopathy in the left lower extremity.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8620 (2015).

8.  The criteria for an evaluation in excess of 10 percent from July 3, 2012 to November 3, 2014 for radiculopathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8620 (2015).

9.  The criteria for entitlement to TDIU as of April 30, 2010, and not earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in May 2004, June 2004, and May 2008 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the May 2008 letter, VA specifically informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

While the 2008 notice letter was sent after the initial adjudication of the Veteran's claims, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the claims were readjudicated, and most recently, a December 2014 SSOC has been provided to Veteran.  See Pelegrini II, supra; Mayfield, 20 Vet. App. 537 (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA and Army hospital treatment records, identified private treatment records, records from the Social Security Administration (SSA) as well as his lay statements.   During the period under appeal, VA has provided the Veteran with examinations in June 2003, March 2006, May 2011, and July 2014 to determine the severity of his lumbar and cervical spine disabilities.  In November 2014, the Veteran was afforded with VA examinations address the level of functional impairment attributed to the Veteran's service-connected disabilities.  VA has also obtain medical opinions dated in October 2012 and November 2014 that address the nature and etiology of the Veteran's diabetes mellitus, and in those VA reports, the VA examiner specifically addressed whether his diabetes mellitus was proximately caused or aggravated by his service-connected diabetes mellitus.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records and SSA records have been obtained and associated with the claims folder, and the Veteran has been provided with adequate VA examinations.  A review of the record reflects compliance with the Board's 2011 and 2013 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.   38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks service connection for diabetes mellitus.  The Veteran contends that his diabetes mellitus is related to his period of service.  In the alternative, he asserts that his diabetes mellitus is secondary to his service-connected hypertension.  

The Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and  medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

Here, the medical evidence of record clearly establishes that the Veteran has diabetes mellitus.  See VA treatment records as well as the report of VA examinations dated in October 2012 and November 2014.  However, the Board observes that the evidence of record does not show that the Veteran had diabetes mellitus in service, at separation, or until eight years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

 The Veteran's service treatment records do not show any treatment, complaints or diagnosis of hypertension during service.  The February 1995 examination report prior to separation shows the Veteran's endocrine system was evaluated as normal.  At the time of the examination, the Veteran's urinalysis was negative for sugar and albumin, and laboratory blood results revealed that his glucose was level was within normal limits.  On the associated medical history report, the Veteran did not mark any symptomatology that would indicate diabetes mellitus. 

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of diabetes mellitus since service.  Notably, the VA laboratory blood results dated in July 2000 continue to reflect that the Veteran's glucose level was within normal limits.  Significantly, it was not until June 2003, more than eight years after the Veteran's discharge from service do his VA treatment records show he was diagnosed with diabetes mellitus based on elevated glucose level.  

Essentially, there is no evidence of diabetes mellitus first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 8 year time span between his separation from service and the first evidence of diabetes mellitus.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The competent evidence of record does not demonstrate that the Veteran's diabetes mellitus had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service disease, has not been satisfied, and the claim fails on a direct basis. 

For the sake of completeness, the Board will also briefly address the remaining element, a medical nexus.  Here, the Board notes that there is no favorable medical nexus opinion of record which supports a direct medical link between the current diagnosis of diabetes mellitus and the Veteran's period of service.  Rather, the October 2012 VA examiner concluded that the Veteran's diabetes mellitus was less likely than not related to any incident, disease or injury during his period of service.  In support of this medical conclusion, the VA examiner noted that a review of the medical evidence did not indicate that the Veteran's diabetes mellitus had an onset during his period of service as laboratory blood tests reflected normal glucose levels.  There is no medical opinion to the contrary. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between diabetes mellitus and his period of service.  Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's diabetes mellitus and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted.

Turning to the Veteran's alternative assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310. 

While the Veteran may believe he has diabetes mellitus as secondary to his service-connected hypertension, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has diabetes mellitus related to service-connected hypertension.

The record contains the medical opinions in the October 2012 and November 2014 VA examination reports.  The October 2012 VA examiner concluded that it was less likely than not that the Veteran's diabetes mellitus was proximately caused by his service-connected hypertension.  In support of this medical conclusion, the VA examiner noted that diabetes mellitus is a medical condition associated with the endocrine system and hypertension is a condition involving the vascular system.  A review of the medical literature did not support a link between having hypertension and then developing diabetes mellitus.  Instead, medical literature demonstrated that diabetes mellitus can lead hypertension, which was not what occurred in the Veteran's case.   In the November 2014 VA examination report, the VA examiner further concluded that the Veteran's diabetes mellitus was not proximately aggravated by his service-connected hypertension.  The VA examiner again noted that medical literature does not demonstrate a link where hypertension leads to diabetes mellitus, and therefore, the VA examiner concluded it was less likely that the Veteran's hypertension aggravated his diabetes mellitus.  The Board finds it pertinent that there is no medical opinion to the contrary. 

The Board has also considered the Veteran's own assertions regarding a possible connection between his diabetes mellitus and his service-connected hypertension. The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected hypertension can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, the VA examiners have opined against a finding that the Veteran's diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.

In sum, the medical evidence does not show any complaints or medical findings indicative of diabetes mellitus during service or for two decades thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310.  Service connection for diabetes mellitus is not warranted. 

3.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluations for the service-connected lumbar spine and cervical spine disabilities. 

 In a September 1995 rating decision, the RO granted service connection for cervical spine and lumbar spine disabilities and assigned each a noncompensable evaluation, effective from May 1, 1995 (date after his separation from service).  It appears that these disabilities were rated under Diagnostic Code 5290 for limitation of motion in the cervical spine and Diagnostic Code 5295 for lumbosacral strain.  The Veteran sought an increased evaluation for his lumbar spine disability, and in a May 2001 rating decision, he was awarded a temporary total evaluation based on convalescence following his lumbar surgery, effective from July 26, 2000 to November 1, 2000, and thereafter, assigned a 20 percent evaluation.  The Veteran did not timely appeal that rating decision, and it is final. 

VA received the Veteran's claim for increased rating for spine disabilities on September 23, 2002.  Since this claim involves increased rating, the Board will consider the applicable period beginning one year prior to the date to the present. 

Notably, the regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5290 and 5295)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2015). 

 The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case. 

 Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the claims under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003). 

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5290 governed limitation of motion of the cervical spine and provided a 10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 30 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

Diagnostic Code 5292 governed limitation of motion of the thoracolumbar spine and provided a 10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5295 provided that a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability rating was assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board notes that 40 percent is also the maximum schedular rating available under Diagnostic Code 5295 for lumbosacral strain.

Effective on September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; or where there is unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. 

Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002) and 5243 (2015).  

Ratings for incapacitating episodes for IVDS as follows.  A 10 percent rating was warranted for having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating was warranted for having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating was warranted for having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating was warranted for having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003), and Diagnostic Code 5243, Note (1) (2015).
	
In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence of record shows that the Veteran's lumbar spine and cervical spine disabilities were evaluated by five times by VA and once by Social Security Administration during the applicable period.  In addition, the record contains the Veteran's VA and Army hospital treatment records as well as the Veteran's lay statements in support of his claims. 

VA and Army hospital treatment records show that the Veteran sought treatment for chronic back pain throughout the entire period of the appeal.  A May 2001 VA treatment record shows that the Veteran was ten months status post lumbar spine surgery and it was felt that he was doing following his surgery, with 70 percent improvement of symptoms from prior to surgery.  He complained of new back pain and pain radiating to down his right leg with associated tingling in the right lower extremity.  Neurologic evaluation was normal.  He was assessed with recurrent right leg pain following discectomy.  March 2002 Army hospital treatment record show that the Veteran sought treatment for chronic low back pain and occasional radiating pain down his legs.  A MRI report shows findings of postoperative changes in the lumbar spine and evidence of lumbar disc bulge.  It was noted that although there was evidence of disc narrowing, it did not appear to affect the nerve root.  There was no evidence of spinal stenosis.  A June 2002 Electromyography (EMG) report reveal abnormal findings consistent with old mild right lower extremity radiculopathy.  None of the VA or Army treatment records dated one year prior to September 2002 reflect specific complaints of cervical spine problems.

The Veteran was afforded an examination by VA in June 2003 to evaluate the severity of his lumbar spine and cervical spine disabilities.  The examination report shows that the Veteran reported initial improvement in his lumbar spine problems following the July 2000 surgery, but he then began to experience increased low back pain two to three months later.  He uses pain medication and received physical therapy to treat his chronic low back pain.  He also complained of recent onset symptoms of pain and numbness in his upper extremities.  X-ray film revealed findings of osteochondrosis in the cervical spine and lumbar spine as well as degenerative changes in the lumbar spine.  

During clinical evaluation, the June 2003 VA examiner observed that the Veteran ambulated without assistance and without a limp.  His gait was slow, but steady, and he was able to perform all special gait types.  His lumbar spine column listed to the right side and he had a well-healed surgical scar.  There was evidence of mark muscle tension and pain on palpitation, and with severe limitation on rotation of the lumbar spine to both sides.  Clinical evaluation of the Veteran's cervical spine revealed muscular tension and pain on lateral and rotation movements that resulted in moderate limitation of motion.  Evaluation of the upper extremities revealed findings of positive right carpal tunnel syndrome.  Neurologic evaluation showed evidence of slight weakness and hypesthesia in the right lower extremity, but no abnormalities in the left leg.  

The June 2003 VA examiner found that the Veteran's lumbar spine disability involved status post laminectomy with hard recess stenosis in segment L3/4 and 4/5, right with neurolysis of the L4 and L5 root, with existing myofascial irritation condition, functional limitation, and stress insufficiency of the lumbar spinal column, and slight right sensomotor residual deficit.  With respect to his cervical spine disability, the Veteran was assessed with degenerative lower neck spinal column cervicobrachial syndrome with recurring C-6 radiculopathy right, with the exclusion of carpal tunnel symptoms.

A May 2004 VA treatment record shows that the Veteran presented with complaints of intermittent low back pain, and with increasing pain on bending.  He also complained of recurrent left leg pain, which he felt was different from the previous pain associated with his pinched nerve prior to his 2000 surgery.  It was noted that back pain seemed to be unrelated to his leg pain and the pain was felt to be due to claudification in his left leg as there was no evidence of radicular symptoms.  A May 2005 VA treatment record shows complaints of chronic low back pain for the past two weeks.  

The Veteran was afforded another examination by VA on March 1, 2006 to evaluate his lumbar spine and cervical spine disabilities.  That examination report shows that the Veteran complained of constant low back pain and occasional neck pain that could last for days.  He reported that he had problems turning his head due to flare-ups in neck pain, and he complained of stiffness and weakness in his cervical spine. The Veteran stated that he experienced flare-ups of neck pain with about three times a week as a result of prolonged driving or sitting, and his symptoms subsided with rest.  The Veteran reported that he requires the use of a cane to walk a mile; however, the VA examiner observed that the Veteran walked unaided into the examination room and his gait was steady.  The Veteran reported that his spine disabilities cause him functional impairment that makes it difficult for him to get out of bed and for him to put on his pants, socks and shoes.  

On clinical evaluation, the March 2006 VA examiner observed that the Veteran walked with a slow, but steady gait.  There was evidence of muscle tension, muscle spasms and tenderness in the lumber spine.  Range of motion testing revealed that the Veteran's lumbar spine was limited to 59 degrees on forward flexion and limited to 1 degree on extension due to pain, but without additional limitation of forward flexion after repetitive use.  He was assessed with severe limitation of motion in the lumbar spine and he required the use to walk with a cane due to flare-ups of low back pain about two to three times a week.  With respect to his cervical spine, the Veteran was limited to 20 degrees on forward flexion and limited to 195 degrees on total range of motion due pain after repetitive use.  The VA examiner assessed the Veteran with moderate limitation of motion in his cervical spine.  Neurologic evaluation was normal in the upper extremities, despite the Veteran's complaints of occasional numbness and tingling in his arms.  There was evidence of decreased sensation in the Veteran's lower extremities, and he had positive straight leg test bilaterally.  Muscle strength, muscle tone, and reflexes in the lower extremities were evaluated as normal. 
 
Subsequent VA treatment records continue to show complaints of chronic back pain.  An October 2006 VA treatment record shows the Veteran reported that his low back pain was progressively worsen over last few months and he had tingling in legs.  

The record shows that the Veteran applied for SSA disability benefits in 2010.  He stated that he was no longer able to work as of April 30, 2010 because of his chronic low back pain, radicular pain, and diabetes mellitus.  He underwent a SSA examination in May 2011 in conjunction with his claim.  That examination report shows the Veteran complained of chronic low back pain, which had progressively worsened over the past five years, and he complained of numbness and radiating pain down his legs that was greater on the left than the right.  He also reported having flare-ups of pain due to prolonged walking, and increased symptoms of numbness in his feet with prolonged standing.  On physical examination, the SSA examiner observed that the Veteran was able to get in and get out of a chair without difficulty, he had normal range of motion in his lumbar and cervical spine, and there was no evidence of muscle tension or spasms.  Straight leg test was negative on both sides.  Neurologic evaluation revealed normal muscle strength, sensation, and reflexes in all four extremities.  On functional assessment, it was felt that the Veteran could lift or carry 50 pounds occasionally and 25 pounds frequently; he could stand or walk for 6 hours in an 8 hour workday; and he could sit for 6 hours in an 8 hour work day with appropriate breaks.  

The Veteran was afforded with another VA spine examination in May 2011.  That examination report shows that the Veteran had diagnoses of degenerative disc disease involving his lumbar spine and cervical spine.  The Veteran complained of increased pain in his both legs as well as increasing chronic low back pain.  He reported that his neck pain had remained constant over the years.  He experienced flare-ups of severe low back pain on a weekly basis that lasted for hours and he was required to lay down and rest until it subsided.  He reported that he required the use of a cane to ambulate.  He also reported symptoms of numbness and paresthesias in lower extremities as well as urinary frequency that were not related to his spine, and it was felt to be a result of his diabetes mellitus and hypertension.  

On clinical evaluation, the May 2011 VA examiner observed that the Veteran had normal posture and he had an antalgic gait.  There was evidence of tenderness on palpation and pain on movement of his cervical spine and lumbar spine, but without evidence of muscle spasms that resulted in abnormal spinal curvature or gait.  Range of motion testing revealed that the Veteran had forward flexion limited to 65 degrees due to pain in the lumbar spine without additional limitation of motion due pain or repetitive use.  With respect to his cervical spine, the Veteran had forward flexion limited to 45 degrees due to pain and total range of motion limited to 210 due to pain, but without additional limitation of motion due pain or repetitive use.  There was no evidence of anklyosis of the spine on clinical evaluation.  Neurologic evaluation revealed normal muscle strength and normal reflexes, but there was evidence of dysesthesias in both legs.  X-ray films showed findings of degenerative disc disease in the cervical spine and lumbar spine.  The May 2011 VA examiner found that the Veteran's cervical and lumbar spine disabilities resulted in decreased mobility, difficulties with lifting and carrying, difficulty reaching, decrease strength in his lower extremities, and pain.  The Veteran was able to perform all activities of daily living without assistance, but he could only drive short distances and he needed to take frequent breaks from walking, standing, and prolonged sitting.  

In July 2014, the Veteran was afforded another VA examination to evaluation the severity of his service-connected lumbar spine and cervical spine disabilities.  The cervical spine examination report confirmed a diagnosis of degenerative disc disease of the cervical spine.  The Veteran complained of difficulty moving his head as result of cervical spine pain.  On range of motion testing of the cervical spine, the Veteran had forward flexion limited to 35 degrees due to pain and total range of motion limited to 260 degrees due to pain, but without additional limitation after repetitive use.  The Veteran's cervical spine disability caused him functional impairment as result of less movement than normal and pain on movement.  There was evidence of tenderness on palpitation of the cervical spine.  Neurologic evaluation revealed normal muscle strength, reflexes and sensation in the upper extremities.  There was no evidence of radiculopathy associated with the cervical spine disability.  It was noted that there were contributing factors of pain, weakness, fatigability and/or incoordination, but no evidence to show additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.

The July 2014 VA lumbar spine examination report shows a diagnosis of lumbosacral strain with degenerative changes, status post L4-5 discectomy with IVDS involving the right L4-SI nerve roots.  The Veteran reported that he has experienced constant lumbar spine problems since service, and his symptoms have worsen, and as result at times he is unable to walk because of pain in his legs and pain.  He further reported that during flare-ups of low back pain, he is unable to walk and will have to lay down, and at times he is unable to get out bed due to pain.  On clinical evaluation, the VA examiner observed that the Veteran had forward flexion limited to 70 degrees due to pain, but without evidence of additional limitation of movement after repetitive use.  There was evidence of tenderness on palpitation of the spine.  The Veteran had functional impairment due to less movement than normal and pain on movement.  Neurologic evaluation revealed findings of normal muscle strength and reflexes, but evidence of decreased sensation in the right lower extremity.  Straight leg test was negative, bilaterally.  He was only assessed with mild radiculopathy in the right lower extremity.  There was no evidence of any other neurologic abnormality associated with the Veteran's lumbar spine disability.  The VA examiner noted that the Veteran had IVDS; however, the VA examiner concluded that his disability had not resulted in any incapacitating episodes over the past 12 months.  The VA examiner found that the Veteran's lumbar spine disability involved  contributing factors of pain, weakness, fatigability and/or incoordination, but it did not result in additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time. 

The record shows that the Veteran's disabilities were evaluation in November 2014 in conjunction with his claim for TDIU due to his service-connected disabilities.  The November 2014 VA spine examination contains similar findings those recorded in the July 2014 VA examination reports, except for the following.  On clinical evaluation the November 2014 VA examiner noted that the Veteran had muscle spasms that resulted in abnormal curvature of the lumbar spine.  On range of motion testing, the Veteran had forward flexion limited to 75 degrees, but he was unable to perform repetitive-use testing as result of pain.  The VA examiner opined that repetitive use or flare-ups of symptoms caused the Veteran loss an additional 5 degrees of movement on forward flexion.  In addition, on neurologic evaluation, there was evidence of decreased reflexes and sensation in both lower extremities, and the Veteran was assessed with moderate radiculopathy in the right and left lower extremities.  The November 2014 VA examiner concluded that the Veteran's lumbar spine disability caused him functional impairment that impacted his ability to carry, lift, or push more than light items, he had difficult with bending and crouching, he was unable to stand, sit, or walk for extended periods of time, and he is limited to occasional crouching, crawling, and kneeling.  In all, the VA examiner concluded that the functional impairment as result of the Veteran's lumbar spine disability limited him to performing light physical labor or sedentary employment. 

With respect to the Veteran's cervical spine, the November 2014 VA examination report showed the following changes from the prior 2014 examination.  On range of motion testing, the Veteran had forward flexion limited to 25 degrees due to pain and total range of motion limited to 110 degrees due to pain, and he was unable to perform repetitive-use testing because of pain.  The VA examiner concluded that he suffered an additional 5 degree loss of on each range of motion as result of flare-ups in cervical spine symptoms.  There was evidence of moderate tenderness and evidence of muscle spasms there were severe enough to result in abnormal spinal contour.  In addition, on neurologic testing, there was evidence of decreased reflexes in the upper extremities, but the VA examiner concluded that there was no evidence of radiculopathy.  The November 2014 VA examiner found that the Veteran's disability resulted in functional impairment that limited his ability to lift heavy items over his head.  The VA examiner concluded that the severity of functional impairment due to the Veteran's cervical spine disability would likely limit him to light physical labor or sedentary employment.  

The Board has considered the applicable criteria based on limitation of motion of the cervical spine and lumbar spine, both prior to and since the September 26, 2003 revision to the regulations on orthopedic disabilities of the spine. 

Lumbar Spine Disability

Turning first to the evaluation of the Veteran's lumbar spine disability, a review of the evidence of record under the former of the Rating Schedule does not support an evaluation in excess of 20 percent prior to September 23, 2002.  In this regard, the medical evidence for the period prior to September 23, 2002, when applied to the former diagnostic criteria as discussed above, shows that the assigned 20 percent rating, and not higher, is warranted for that period. 

Notably, the medical evidence prior to September 23, 2002 reflects that the Veteran's disability was manifested by no more than degenerative arthritis, tenderness, painful movement, and muscle spasms that result in "moderate" limitation of motion, and without evidence of severe limitation of motion.  The 2001 and 2002 VA treatment records show that the Veteran reported that he had initial improvement of his symptoms following the 2001 surgery, but he later again began to experience chronic low back pain and radiating pain down his lower extremities.  The June 2002 MRI report show findings of postoperative changes in the lumbar spine and evidence of disc bulge, but it did not appear to affect the nerve root and there was no evidence of spinal stenosis.  None of the medical evidence during the applicable period dated one year prior to the date of claim, September 23, 2002, demonstrates that the Veteran's lumbar spine disability more nearly approximated severe limitation of motion.  

Considering the former version of the rating criteria (prior to 2003), these findings do not show more than moderate limitation of motion and muscle spasms, which is consistent with the assigned 20 percent evaluation.  As such, the evidence of record does not support an evaluation in excess of 20 percent for the Veteran's lumbar spine disability during the applicable period prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Additionally, the VA treatment records do not show evidence of severe symptoms that result in listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion to support a higher evaluation under the criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  

Based on the foregoing, the Board finds that the competent medical evidence of record does not support the assignment of an evaluation in excess of 20 percent at any point during the one-year prior to September 23, 2002.  

On September 23, 2002, VA received the Veteran's claim for increased rating for his lumbar spine disability and VA found that the severity of the Veteran's lumbar spine disability had increased.  The June 2003 VA examiner observed that the Veteran's lumbar spine disability was manifested by mark muscle tension and pain on palpitation, and with severe limitation on rotation of the lumbar spine to both sides.  This evidence was sufficient to support the assignment of the current 40 percent evaluation under Diagnostic Code 5295 for lumbosacral strain.  The Veteran has the maximum evaluation he can obtain under the former Diagnostic Codes 5292 and 5295, and thus he cannot obtain a higher evaluation under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (maximum evaluation is 40 percent).

In considering the former criteria, in order for the Veteran to warrant an evaluation in excess of 40 percent, his disability would need to be evaluated under intervertebral disc syndrome.  See 38 C.F.R. § 4.1a, Diagnostic Code 5293 (2002) (maximum evaluation is 60 percent for pronounced intervertebral disc syndrome). The evidence shows that the Veteran has been diagnosed with such disability; however, the medical evidence has not demonstrated that he has had at least six weeks of incapacitating episodes that required bed rest prescribed by a physician at any point during the period under appeal.  Therefore, a higher rating under Diagnostic Code 5293 is not warranted, and the Veteran cannot receive a higher evaluation for his service-connected disability if applying the former Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002).

Now considering the amended criteria, the preponderance of the evidence is against a finding that the Veteran would warrant an evaluation in excess of 40.  The Board notes that the amended criteria cannot be applied retroactively, as there are no provision with the amended criteria that specifically states such.  Right now, the Veteran is at the maximum evaluation for limitation of motion of the lumbar spine. In order to warrant an evaluation in excess of 40 percent, the Veteran's thoracolumbar spine would need to be unfavorably ankylosed, which has not been shown (nor has the veteran asserted such).  Therefore, the Veteran cannot obtain a higher evaluation for lumbar spine under the amended criteria as well.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2015).

On this basis, the Board notes that it has specifically considered the guidance of DeLuca, 8 Vet. App. 202; however, the analysis in DeLuca does not assist the Veteran in this case, as he is receiving the maximum disability evaluation for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has already noted why the Veteran's disability does not receive a higher evaluation under the Diagnostic Code that addresses intervertebral disc syndrome.

The Board has considered the Veteran's complaints of back pain throughout the record, as well as Veteran's reports that he needs to lay down and rest during severe flare-ups of pain.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  His reports of back pain are consistent with the evidence of record and are found to be credible.  However, despite the complaints and findings of pain as noted above, the evidence does not establish additional functional impairment such to support the higher evaluation. In this regard, there is no evidence of ankylosis in the Veteran's lumbar spine during the over 20 year period on appeal, and the July 2014 VA examiner found that although the Veteran has diagnosis of IVDS, it has not result in any incapacitating episodes, let alone at least six weeks of incapacitating episodes in the span of a year. 

To the extent that the Veteran has asserted he warrants higher evaluations than 20 percent prior to September 23, 2002, and thereafter, in excess of 40 percent evaluations, the objective clinical findings do not allow for a higher evaluation.  The preponderance of the evidence is against a finding that the service-connected lumbar spine disability warrants any more than a 20 percent evaluation prior to September 23, 2002, or a 40 percent evaluation thereafter.  The benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Cervical Spine Disability 

Next, in considering the evaluation of the cervical spine disability, a review of the evidence of does support an evaluation of 10 percent, and not higher, for the one-year period prior to September 23, 2002, but thereafter, the findings of record are consistent with the currently assigned 20 percent evaluation. 

The medical evidence for the period prior to September 23, 2002 shows that the Veteran's cervical spine disability had been essentially manifested by at least "slight" limitation of motion under the criteria associated with Diagnostic Code 5290.  In this regard, although the medical evidence does not reflect objective findings of limited range of motion in the cervical spine prior to the June 2003 VA examination, the Veteran has consistently complained of painful motion and tenderness in his cervical spine throughout the entire pendency of the appeal which supports a 10 percent evaluation based on slight limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

At no point during the period prior to September 23, 2002 has the Veteran's cervical spine disability more closely approximate a "moderate" level of limitation of motion in the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

VA found that the severity of the Veteran's cervical spine disability increased as of September 23, 2002, the date of his claim.  Both the June 2003 and March 2006 VA examination reports revealed objective evidence of muscle tension and moderate limitation of motion due to pain, which is sufficient to support the assignment of the current assigned 20 percent evaluation under Diagnostic Code 5290 for limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).   

At no point during the period under appeal does the competent evidence of record demonstrate that the Veteran's cervical spine disability has been characterized as involving "severe" limitation of motion to support a higher evaluation under Diagnostic Code 5290.  See 38 C.F.R. § 4.71a (2002).  When considering this and all other range of motion measurements of record, the Veteran consistently was able to approach or meet at least 20 degrees of forward flexion out of a normal range of 45 degrees; therefore this cannot be labeled "severe" under the prior regulations. An evaluation in excess of 20 percent under the former rating schedule is not warranted at any point.  See 38 C.F.R. § 4.71a (2002).  

The Board has also considered that when evaluating the Veteran's cervical spine disability under the revised criteria pertinent to the spine for the period as of the date of the revision in 2003, however, at no point does the medical evidence of record support the assignment of evaluation in excess of 20 percent under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a (2015).  The evidence from the November 2014 VA examination reports continue to reflect forward flexion limited to no more than 20 degrees as result of pain after repetitive use, which includes consideration of  the Deluca factors to support the current assigned 20 percent evaluation.  Notably, the objective findings from the May 2011 and July 2014 VA examination report do not even support a compensable evaluation, even when considering the Deluca factors based on objective findings of painful motion and tenderness.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

Finally, with respect to the rating criteria in effect as of September 26, 2003, as there is no ankylosis (favorable or unfavorable) of the spine, or incapacitation documented that would support a higher rating than 20 percent for cervical spine disability at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2015).

Consideration of Separate Compensable Ratings for Neurologic Manifestations Related to Spinal Disabilities

The Board next has considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  Notably, effective from the date of the regulation amendments, September 26, 2003, the rating schedule provides for separation evaluations for neurologic impairment associated with spine disability.  See 4.71, Diagnostic Code 5235-5242, Note (1). 

At no point does the evidence of record demonstrate that the Veteran has any bladder or bowl impairment associated with his lumbar spine disability.  While he has reported symptoms of increased urinary frequency, the May 2011 VA examiner found that such symptomatology was unrelated to his lumbar spine disability.  Also, the Veteran has consistently received normal neurologic evaluations for his upper extremities, despite his complaints of numbness and tingling his arms.  The Board acknowledges that the June 2003 VA examiner assessed the Veteran with recurring C-6 radiculopathy right, with the exclusion of a carpal tunnel syndrome; however, there was no objective finding of neurologic impairment outside the carpal tunnel syndrome on clinical evaluation in 2003.  Moreover, none of the VA treatment records or subsequent VA examination reports shows a diagnosis of radiculopathy in either upper extremity.   The Board finds that the preponderance of the evidence is against a finding that the Veteran has urinary symptoms associated with his lumbar spine disability or neurologic involvement in his upper extremities associated with his cervical spine disability to support the assignment of separation compensable evaluations. 

With respect to the Veteran's neurologic complaints involving his lower extremities, the Board notes that the Veteran has already been awarded separate 10 percent evaluations for radiculopathy in the right and lower extremities, effective from July 3, 2012.  See August 2012 rating decision.  Although the Veteran did not appeal the initial assigned evaluations or effective date for these awards, the Board finds that given the nature of the Veteran's appeal and his consistent complaints of neurologic involvement in his extremities associated with his lumbar spine disability, these matters are intertwined with the current appeal. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to a separate compensable rating for right lower-extremity radiculopathy since September 26, 2003, the date of the regulation amendment that allows for separation evaluations for neurologic involvement associated with spine disabilities.  In this regard, the competent medical evidence from the June 2002 EMG report, as well as the June 2003, March 2006, May 2011, and July 2014 VA examinations reports have consistently shown that the Veteran's radiculopathy in his right lower extremity involved decreased sensation and subjective complaints of tingling and numbness, and overall, characterized as mild incomplete paralysis.  Such symptomatology supports the assignment of a 10 percent evaluation, and not higher, since September 26, 2003, the date of the regulation change.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.   

With respect to the Veteran's left lower extremity, the competent medical evidence of record supports the assignment of a compensable evaluation since the date of the March 1, 2006 VA examination, which first revealed objective findings of decreased sensation as well as subjective complaints of tingling and numbness.  Notably, prior to the date of the March 2006 VA examination, the competent evidence of record only reflected subjective complaints of radiating pain, tingling, and numbness in the left lower extremity.  See June 2003 VA examination.  In addition, the May 2004 VA treatment records that shows complaints of left leg pain that was unrelated to his lumbar spine disability.  Again, objective findings of decreased sensation along with subjective complaints sufficient to support the assignment of a 10 percent evaluation, effective from March 1, 2006, for mild radiculopathy in the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.

As of the date of the November 2, 2014 VA examination report, the competent medical evidence demonstrates that the Veteran's radiculopathy in both of his lower extremities has worsened, and his disabilities are manifested by objective evidence of decreased sensation and decreased reflexes, and characterized as moderate incomplete paralysis.  Such symptomatology supports the assignment of a 20 percent evaluation for each leg as of the date of that VA examination under Diagnostic Code 8620 for moderate radiculopathy in the lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620. 

At no point during the period under appeal has the Veteran's radiculopathy in his right or left lower extremity supported an evaluation in excess of 20 percent.  The Veteran's bilateral lower-extremity radiculopathy symptomatology has never been characterized as moderately-severe by any medical professional.  Rather, his disabilities have consisted primarily of the sensory symptoms of pain, tingling, and numbness, and as of the November 2014 VA examination, his disabilities have involved decreased reflexes.  However, his disabilities have consistently been without muscle motor involvement or muscular atrophy.  The Board does not find that the severity of the Veteran's bilateral radiculopathy in his lower extremities have more nearly approximated moderately-severe or severe symptomatology at any point during the pendency of this appeal.  As such, higher evaluations for right and left radiculopathy disabilities are not warranted. 

In short, the competent evidence of record demonstrates that a compensable 10 percent evaluation is warranted for the Veteran's radiculopathy in his right lower extremity from September 26, 2003 to November 2, 2014, and as of November 3, 2014, a 20 percent evaluation is warranted.  With respect to his left lower extremity, the competent evidence demonstrates that a 10 percent evaluation is warranted from March 1, 2006 to November 2, 2014, and as of November 3, 2014, a 20 percent evaluation is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720.

 Extraschedular Consideration 

The Board has considered whether an extraschedular rating is warranted for the service-connected spinal disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
 § 3.321(b)(1).

 The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thereafter, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111   (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture, including the bilateral lower-extremity radiculopathy, has manifested primarily as painful limitation of motion with flare-ups, stiffness, weakness, decreased mobility, abnormal gait, intermittent pain and numbness in the lower extremities, and the use of assistive devices to move.  As discussed above, painful limitation of motion with painful flare-ups, stiffness, weakness, mobility, and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a. 

Also as previously discussed, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for radiculopathy.  The Veteran's manifestations of radiculopathy, including intermittent pain and numbness, are primarily sensory prior to November 3, 2014, and since then included decreased reflexes, all which are accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain). 

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing, sitting, walking, and turning his head, and interference with occupational and daily activities, are primarily the result of the back pain and neck pain, including flare-ups, caused by engaging in these activities.  As such, his symptomology is consistent with DeLuca, the effects of the Veteran's back pain and neck pain, as well as associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

 According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disabilities and lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

4.  Total Disability Rating based on Individual Unemployability (TDIU) 

The Veteran seeks entitlement to a TDIU based on of the severity of his service-connected disabilities.  The evidence shows that the Veteran has been unemployed since April 2010.  The Veteran reports that he is no longer able to work as result of the severity of his disabilities due to cervical spine and lumbar spines and associated radiculopathy.  

In a December 2014 rating decision, the RO denied the Veteran's claim for entitlement to TDIU because the Veteran failed to complete and return VA Form 21-8940, Application for Increased Compensation Based on Unemployability.   The Veteran still has not done so.  That being said, the Board finds that there is sufficient evidence of record to determine whether the severity of the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment in light of his education, training, and employment background. 

In this regard, the record contains the Veteran's application for disability benefits from the Social Security Administration.  On his application, the Veteran indicated that he lasted worked on April 30, 2010, and he was no longer able to work as a result of his lumbar spine disability, bilateral radiculopathy, diabetes mellitus, and vision impairment.  He reported that he completed two years of college education in 1978 and he received specialized job training as an electronic technician in 1996.  He reported that his position required him to operate technical equipment and computers, as well as required physical labor.  The Veteran indicated that during his last employment, he spent majority of the work day walking, standing, handling large objections, writing, and reaching.  He also spent time sitting, climbing, kneeling, stooping, and crouching.  

After clinical evaluation in February 2011, as discussed above, SSA personnel determined that given the Veteran's chronic low back pain with previous surgery and history of nerve impingement, as well as bilateral radiculopathy in lower extremities, obesity, diabetes mellitus, and hypertension, he was limited to at most medium occupational duties with occasional stooping and crouching.  The Veteran was awarded SSA disability benefits effective from April 30, 2010 based on the severity of his lumbar spine and bilateral radiculopathy disabilities. 

In addition, a February 2010 VA treatment record shows that the Veteran reported his occupational history during a behavioral health intake evaluation.  He reported that for the past three years he had worked full-time as a postal clerk for the 
USAG Mannheim Postal Service, where he sold stamps and worked the customer window as well as he participated in shipping and receiving of mail.  His prior work experience included employment as an electronic technician working on tanks as civilian contractor for the military, and his service in the United States Army.  The May 2011 VA examination report shows that the Veteran reported that he was unemployed and he last worked in 2010 as a post office employee.  The 2014 VA examination reports continue to reflect that the Veteran was unemployed and he reported that he was no longer able to work because of the severity of his service-connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from retaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, due consideration will be given the history of the Veteran's service-connected disabilities. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Given the favorable decision above to award for compensable 10 percent evaluations for right and left lower extremities, from September 26, 2003 and March 1, 2006, respectively, the Veteran does satisfy the schedular requirements for consideration of a TDIU as service connection was in affect for lumbar spine disability evaluated as 40 percent disabling, cervical spine disability evaluated as 10 percent disabling, left leg radiculopathy rated as 10 percent disabling, and right leg radiculopathy rated as 10 percent disabling, residula surgical scar evaluated as 10 percent disabling, hypertension evaluated as 10 percent disabling, and anal polyps disability evaluated as noncompensable; his combined schedular rating is 70 percent.  See 38 C.F.R. §§ 3.340, 4.16(a).   

The Board notes that prior to March 1, 2006, the Veteran's combined disability rating does not satisfy the schedular criteria; however, given the Veteran's reports that he had full-time employment until April 30, 2010, there is no reason to consider whether TDIU is warranted prior to April 30, 2010.  The Board will only consider whether the severity of the Veteran's service connected disabilities precluded his employability since April 30, 2010, the last day he worked full-time. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of service-connected disabilities.  See 38 C.F.R. § 4.16.

The record reflects that the Veteran received a two-year college education as well as obtained technical training in electronics.  He was employed last as postal worker in April 2010.  The competent clinical evidence of record reflects the Veteran's back and radiculopathy disabilities have resulted in difficulty with lifting objects, bending, and prolonged standing.  The November 2014 VA examiner concluded that the Veteran's service connected lumbar spine disability, cervical spine disability, and bilateral radiculopathy disability disc precluded him from strenuous physical employment, but did not prevent him from other types of employment involving light physical employment or sedentary work. 

The Board has also considered the SSA determination that found the Veteran was disabled due to his lumbar spine disorder and bilateral radiculopathy since April 2010.  While this is relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination.   See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Board finds that the evidence of record is at least in equipoise on whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected lumbar spine and radiculopathy disabilities.  Although the November 2014 VA medical expert opined that the severity of the Veteran's service-connected disabilities did not preclude sedentary employment, the Board cannot ignore the medical evidence that demonstrates the Veteran's disabilities interfere with his ability to sit or stand for prolonged periods, which would impact his ability to maintain light physical or sedentary employment. 

In light of the above, the Board finds that the evidence supports the finding that the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities, for the period since April 30, 2010. Accordingly, entitlement to a TDIU for the period since April 30, 2010 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension disability, is denied. 

Entitlement to an evaluation in excess of 20 percent prior to September 23, 2002, and thereafter, an evaluation in excess of 40 percent for lumbar spine disability, is denied. 
 
Entitlement to an evaluation of 10 percent, and no higher, prior to September 23, 2002 for cervical spine disability is granted; an evaluation in excess of 20 percent since September 23, 2002 for cervical spine disability, is denied.

Entitlement to an evaluation of 10 percent, and not higher, from September 26, 2003 to July 2, 2012, and an evaluation of 20 percent since November 4, 2014 for radiculopathy in the left lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent from July 3, 2012 to November 3, 2014 for radiculopathy in the right lower extremity, is denied. 

Entitlement to an evaluation of 10 percent, and not higher, from March 1, 2006 to July 2, 2012, and an evaluation of 20 percent since November 4, 2014 for radiculopathy in the left lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent from July 3, 2012 to November 3, 2014 for radiculopathy in the left lower extremity, is denied. 

Entitlement to TDIU, as of April 30, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


